Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:

In claim 1 at the last line of the claim (L63) recites “which comprise system embedded with selectable control instructions.”. This recitation is being amended to: 

--which comprise a system embedded with selectable control instructions.—

	The amendment fixes a typo in claim 1.


Allowable Subject Matter
Claims 1-23 (23 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art are McNabb (US 5,927,603), Hirsch (US 4,567,563), Fekete (US 9,043,036), Ersavas (US 9,241,451) and France (US 10,474,975) teaching various examples of smart irrigation system comprising at least some form of irrigation machine (center pivot, sprinkler system, etc.), water distribution systems (pipes, nozzles, pumps, etc.) and a plurality of sensors (soil moisture probes, weather/rain sensors, etc.) and an irrigation control system (computers, processors, etc.) for monitoring and controlling the operation of the irrigation system in a similar manner as applicant’s general invention. In particular, notice that McNabb (Figs. 1-4, 6-7 and 9-12) teaches some of the features of the claimed invention such as a first irrigation machine (12) with at least a first drive tower (40, 34) that is in communication with a computer control system (28), a water distribution system (32, 26, 62) and a plurality of sensors (35, 106, among others mentioned in the specification but not shown in the drawings) that are capable of measuring the conditions of the field and the machinery and allows a user to monitor and control/program the system to operate in a desired manner via suitable peripheral devices such as a computer similar to applicant’s general invention. However, notice that the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the second irrigation machine, the pump system with the control interface, the water level sensing system, the storage bin sensing system and the system display module in combination with all the limitations as claimed in claims 1-23 and as shown in at least Fig. 1 of the application.        


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753